Citation Nr: 1031001	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-05 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.    

2.  Entitlement to service connection for syphilis.  

3.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to an increased evaluation in excess of 20 
percent for the service-connected benign prostate hypertrophy 
(BPH) with history of gonorrhea, prior to June 10, 2008, and an 
evaluation in excess of 40 percent beginning June 20, 2008.  

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Anna M. Schleelein, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1944 to November 1945. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The RO previously denied claims of service connection for a head 
injury, to include a left cheek abrasion, and psychiatric 
disability.  The scope of the present claim, however, is much 
broader than the prior claims because the evidence now shows a 
diagnosis of dementia, and the Veteran has described such 
symptoms as headaches, dizziness, and associated residuals of a 
traumatic brain injury (TBI).  As such, the claims on appeal are 
new claims rather than petitions to reopen the prior claims.  See 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. 
Shinseki, 23 Vet. App. 1 (2009). 

During the course of the appeal, in a January 2008 rating 
decision, the RO increased the evaluation of the BPH from 10 
percent to 20 percent, effective on April 21, 2005, the date of 
the Veteran's claim for an increased rating.  The RO then issued 
a rating decision in December 2008 increasing the evaluation of 
the service-connected BPH to 40 percent effective June 10, 2008.  

The Veteran testified before the RO's hearing officer in 
September 2007.  The Veteran also testified before the 
undersigned Acting Veterans Law Judge at a May 2010 hearing.  
Transcripts of the hearings are associated with the claims file.  

During the Board hearing, the Veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board has 
accepted this additional evidence for inclusion into the record 
on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for (1) residuals of a head 
injury, (2) syphilis, and (3) a psychiatric disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Throughout the entire period of appellate review, the service-
connected benign prostate hypertrophy (BPH) with history of 
gonorrhea is shown to be predominantly manifested by a disability 
picture that more nearly approximates the wearing of absorbent 
materials which must be changed more than four times per day, but 
not urinary tract infection or renal dysfunction.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent evaluation, but 
not more, for the service-connected BPH are met throughout the 
period of appellate review.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b 
including Diagnostic Code 7527 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in July 2005, which fully addressed 
what evidence was required to substantiate the claim and the 
respective duties of VA and a claimant in obtaining evidence.  In 
a December 2006 letter, the RO advised the Veteran of the five 
Dingess elements, to specifically include that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.  

Although these documents, which fully meet the VA's notice 
requirements, were not provided to the Veteran before the 
September 2006 rating decision on appeal, the claim was fully 
developed and then readjudicated most recently in a December 2008 
Supplemental Statement of the Case (SSOC) that was issued after 
all required notice was provided.  Thus, the Board finds that the 
Veteran was not prejudiced.  See Shinseki v. Sanders, ---U.S. ---
-, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim decided below.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records.  The 
Veteran has not identified (nor has his attorney), and the file 
does not otherwise indicate, that there are any additional 
pertinent records that should be obtained before the appeal is 
adjudicated by the Board.  

Second, the Veteran was afforded VA examinations, most recently 
in September 2007, to evaluate the severity of his service-
connected BPH.  The Board finds that the VA examinations are 
adequate because, as shown below, they were based upon 
consideration of the Veteran's pertinent medical history, his lay 
assertions and current complaints, and because they describe the 
service-connected BPH disability in detail sufficient to allow 
the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)).  Moreover, the Veteran provided 
testimony at his May 2010 Board hearing fully describing the 
severity of the service-connected BPH throughout the appellate 
period, including since the last VA examination.  The Board thus 
finds no reason to remand for further examination.  

Finally, the Veteran has been afforded a hearing before an Acting 
Veterans Law Judge (AVLJ) in which he presented oral argument and 
additional documentary evidence in support of his claim.  In 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2009) requires that a Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  

Here, although the AVLJ during the May 2010 hearing did not 
explicitly note the bases of the prior determinations or note the 
elements of the claim that were lacking to substantiate the claim 
for a higher rating, the Veteran's attorney demonstrated actually 
knowledge of this information.  Indeed, the attorney's questions 
specifically elicited responses designed to show that the Veteran 
met the requirements for the next higher rating.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual 
knowledge is established by statements or actions by the claimant 
or the claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.)  For 
instance, the attorney asked the Veteran how often he must change 
his pads on an average day.  Likewise, the AVLJ asked questions 
specifically seeking testimony concerning the schedular rating 
criteria.  In light of this questioning, the Veteran is not shown 
to be prejudiced on this basis.  In addition, the AVLJ did not 
specifically seek to identify any pertinent evidence not 
currently associated with the claims.  Nonetheless, this was not 
necessary as the Veteran previously specified in a June 2007 
statement that he receives all pertinent treatment at VA.  His 
Board hearing testimony is consistent with this prior statement.  
As such, the Veteran is not shown to be prejudiced on this basis.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim.  As such, the Board finds 
that, consistent with Bryant, the AVLJ complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2).

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claim, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  For these reasons, the Board may 
proceed with adjudicating the increased rating claim based on the 
current record.

II.  Analysis

The Veteran is seeking ratings higher than 20 percent and 40 
percent for the service-connected BPH.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, 
however, may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
that different (staged) ratings may be warranted for different 
time periods during the period of appellate review beginning 
within one year of his April 2005 claim.

Ratings of benign prostatic hypertrophy (BPH) are assigned under 
38 C.F.R. 4.115b, Diagnostic Code 7527, provides that the 
disability should be evaluated as voiding dysfunction or urinary 
tract infection, whichever is predominant.   

Voiding dysfunction is rated as either urine leakage, frequency, 
or obstructed voiding.  38 C.F.R. § 4.115a. With continual urine 
leakage, post-surgical urinary diversion, urinary incontinence, 
or stress incontinence, a 20 percent evaluation is assigned for a 
disability requiring the wearing of absorbent materials which 
must be changed less than two times per day.  A 40 percent 
evaluation is assigned for a disability requiring the wearing of 
absorbent materials which must be changed two to four times per 
day.  A 60 percent evaluation is assigned for the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.

In cases of urinary frequency, a 10 percent evaluation is 
assigned for a daytime voiding interval between two and three 
hours, or awakening to void two times per night.  A 20 percent 
evaluation is assigned for a daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night.  A 40 percent evaluation is assigned in cases of a daytime 
voiding interval less than one hour, or awakening to void five or 
more times per night.

In cases of obstructed voiding, a noncompensable (zero percent) 
evaluation is assigned for obstructive symptomatology with or 
without stricture disease requiring dilatation one to two times 
per year.  A 10 percent evaluation is assigned for marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: post-void residuals greater than 150 cc, urometry with 
a markedly diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, and 
stricture disease requiring periodic dilation every two to three 
months.  A 30 percent evaluation is assigned for urinary 
retention requiring intermittent or continuous catheterization.  

In cases of urinary tract infections, a 10 percent evaluation is 
warranted for long-term drug therapy, with one to two 
hospitalizations per year and/or requiring intermittent intensive 
management.  A 30 percent evaluation contemplates recurrent 
symptomatic infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  In cases of poor renal function, the 
urinary tract infection is to be rated as renal dysfunction.

In cases of renal dysfunction, a noncompensable (no percent) 
rating is assigned for albumin and casts with history of acute 
nephritis; or, hypertension.  A 30 percent evaluation is assigned 
for albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or hypertension 
at least 10 percent disabling under Diagnostic Code 7101.  A 60 
percent evaluation is assigned for constant albuminuria with some 
edema; or, definite decrease in kidney function; or, hypertension 
at least 40 percent disabling under Diagnostic Code 7101.  An 80 
percent evaluation is assigned for persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  The highest 
evaluation, 100 percent is assigned in situations requiring 
regular dialysis or precluding more than sedentary activity from 
one of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a.

In the present case, as an initial matter, the Board finds that 
the predominant area of disability is voiding dysfunction.  In 
fact, QTC examinations in July 2005 and September 2007, plus 
extensive VA outpatient treatment records and the Veteran's May 
2010 Board hearing testimony, make clear that his predominant 
disabilities are urine leakage and frequency.  

On this basis, the Board finds that the disability picture of the 
service-connected BPH more nearly resembles the criteria for the 
assignment of a 60 percent rating on the basis of urine leakage.  
Most importantly, the Veteran testified at his May 2010 Board 
hearing that he goes through 10 pads on an average day.  Two 
years ago, he was changing pads four to five times per day.  Such 
symptomatology more nearly approximates the wearing of absorbent 
material that must be changed more than 4 times per day.  
Accordingly, a 60 percent rating is assignable.  See 38 C.F.R. 
§ 4.115a.  

A rating higher than 60 percent, on the other hand is not 
warranted.  First, 60 percent is the highest available rating 
assignable under the criteria for evaluating voiding dysfunction 
and urinary tract infection.  Moreover, a higher rating is not 
assignable on the basis of renal dysfunction because voiding 
dysfunction, as noted, is the predominant disability.  See id.  

Finally, "staged ratings" are not warranted because the 
schedular criteria for 60 rating were met throughout the entire 
period under appellate review.  See Hart, 21 Vet. App. at 505; 
Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  First, the schedular criteria under 38 C.F.R. 4.115b, 
Diagnostic Code 7527 reasonably describe the Veteran's disability 
level and symptomatology.  In fact, the schedular criteria take 
into consideration the functional limitations due to, for 
example, the need to frequently change absorbent materials.  
Second, the Veteran has not indicated, and the evidence does not 
otherwise show, that the service-connected BPH symptomatology has 
caused marked interference with employment in excess of that 
contemplated by the rating schedule.  There is likewise no 
indication of frequent periods of hospitalization due to the BPH, 
or other evidence that would render impractical the application 
of the regular schedular standards.  In fact, a physician wrote 
in a May 2010 assessment that the primary disability affecting 
the Veteran's functionality is his dementia.  For these reasons, 
the Board is not required to remand the Veteran's claim for 
consideration of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

A 60 percent rating, but not higher for the service-connected 
benign prostate hypertrophy with history of gonorrhea, is granted 
throughout the entire appellate period, subject to the 
regulations governing the payment of VA monetary benefits.

REMAND

Upon review, the Board finds that the claims of service 
connection for (1) residuals of a head injury, (2) syphilis, (3) 
a psychiatric disorder, and (4) a TDIU, must be remanded for 
further evidentiary development.  

With regard to the issue of service connection for syphilis and a 
psychiatric disorder, the Board notes that the RO issued a rating 
decision denying the claims in October 2009.  In December 2009, 
the Veteran submitted a VA Form 9, which the Veteran's attorney 
explained at the May 2010 Board hearing was intended to represent 
a notice of disagreement (NOD) disagreeing with the October 2009 
rating decision.  The Board accepts the Veteran's December 2009 
statement as a Notice of Disagreement with the October 2009 
rating decision.  See 38 C.F.R. § 20.201 (2003).  To date, 
however, the RO has not issued the Veteran a Statement of the 
Case (SOC) with respect to this claim.  Under the circumstances, 
the Board has no discretion and is obliged to remand this issue 
to the RO for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).

Additionally, the record shows that the three remanded service 
connection claims are inextricably intertwined.  In particular, 
the Veteran has continuously complained of such symptoms as 
headaches, dizziness, and "blackouts," since his documented in-
service head injury.  Presently, he is diagnosed with dementia.  
Although he has undergone extensive work-up at VA, his symptoms 
have been variously attributed to poorly controlled hypertension, 
the in-service head injury, syphilis, and microvascular changes.  
The record, in other words, is not sufficient to decide the 
remanded issues and the Veteran has not been afforded a VA 
examination to determine which, if any, of his current symptoms 
are etiologically related an event in service.  Accordingly, 
remand for a VA examination is necessary.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

The record also includes some, but not all, of the Veteran's VA 
treatment records.  Accordingly, upon remand, the RO should 
associate all outstanding VA (and non-VA) treatment records with 
the claims file.  

Finally, the Veteran has raised the issue of entitlement to a 
TDIU.  This matter is inextricably intertwined with the remanded 
issues because resolution of the remanded service connection 
claims may impact whether the Veteran satisfies the schedular 
(numerical) requirements for a TDIU rating, as set forth in 38 
C.F.R. § 4.16(a).  As such, the claims must be considered 
together, and a decision by the Board on the Veteran's TDIU claim 
would, at this point, be premature.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

Accordingly, the matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO should send the Veteran a letter 
requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to his claim.   

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
The RO should also obtain all of the 
Veteran's outstanding VA treatment records.  
All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran must be notified of any 
unsuccessful efforts to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record.  
Then, the RO should schedule the Veteran for 
an appropriate VA examination(s).  The entire 
claims file, including a copy of this remand, 
must be made available to the examiner(s) for 
review.  

Accordingly, the examiner(s) should review the 
pertinent evidence, including the Veteran's 
lay assertions, and also undertake any 
indicated studies.  Based on the record review 
and examination results, the examiner is asked 
to address the following: 
 
(a) Does the Veteran have a current 
psychiatric and/or neurological disorder, to 
include symptoms of headaches, fainting 
spells, dizziness, and dementia, that was/were 
at least as likely as not incurred during 
his active service or are etiologically 
related to his active service, to include as a 
result of the documented in-service TBI (head 
injury)?  (In offering this assessment, the 
examiner is asked to assume that the Veteran 
suffered a head injury during service.)  Also 
in addressing this issue, it is imperative 
that the examiner discuss the Veteran's own 
lay assertions regarding the onset and 
continuity of his symptoms.  

If it is determined that the Veteran currently 
has residuals of an in-service head injury, 
the examiner is asked to distinguish, to the 
extent possible, which of his symptoms are 
attributable to the head injury.  

(b) Does the Veteran currently have syphilis 
that at least as likely as not had its onset 
during service or is otherwise etiogically 
related to in-service injury or disease?  If 
the examiner finds that the Veteran has 
syphilis that had its onset during service, 
the examiner is asked to distinguish, to the 
extent possible, between any symptoms 
presently associated with the syphilis and any 
symptoms associated with another disorder.

(c) Does the Veteran have a current diagnosis 
of PTSD that is at least as likely as not 
due to an in-service stressor.  In making this 
determination, the examiner is asked to 
specifically comment on whether the Veteran 
meets each criterion for a diagnosis of PTSD 
as set forth in the American Psychiatric 
Association: Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  Also, if the 
examiner diagnoses PTSD due to an in-service 
stressor, the examiner should identify the 
specific in-service stressor(s) supporting the 
diagnosis.  

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has a 
psychiatric disorder other than PTSD that was 
incurred during the Veteran's active service 
or is etiologically related to his active 
service, his service-connected benign prostate 
hypertrophy.  

(d) The examiner should also opine as to 
whether the Veteran's service-connected 
disabilities alone (i.e., without regard to 
the Veteran's nonservice-connected 
disabilities or the Veteran's age) are 
productive of an overall level of incapacity 
sufficient to prevent him from securing and 
following any form of substantially gainful 
employment consistent with his educational and 
occupational experience.    

To the extent the Veteran is scheduled for 
multiple VA examinations, the Board requests 
that each examiner take into account all of 
the Veteran's service-connected disorders when 
rendering an opinion as to unemployability.

The examiner(s) should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the 
examiner(s) offer a detailed analysis for all 
conclusions and opinions reached supported by 
specific references to the Veteran's claims 
file, including the in-service and post-
service medical records, and the Veteran's 
lay assertions.  

(4) The RO must issue the veteran an SOC with 
respect to his claims of service connection 
for syphilis and a psychiatric disorder, to 
include notification of the need to timely 
file a Substantive Appeal to perfect his 
appeal on the issues.

(5) After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims of in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


